--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NO. 3
TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 3 (the “Amendment”) dated as of June 5, 2014 is between PAR
TECHNOLOGY CORPORATION, a Delaware corporation (the “Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”), and JPMORGAN CHASE
BANK, N.A. and NBT BANK, N.A. (on behalf of itself and as successor by merger to
Alliance Bank, N.A.) (collectively, the “Lenders”).


RECITALS:


A.   The Borrower, Administrative Agent, Lenders and Alliance Bank, N.A. are
parties to an Amended and Restated Credit Agreement dated as of June 6, 2011, as
amended by an Amendment No. 1 dated as of July 29, 2011 and an Amendment No. 2
dated as of February 11, 2013 (the “Credit Agreement”).


B.    The Borrower has requested that the Credit Agreement be extended for three
years.  Borrower has also requested that certain terms in the Credit Agreement
be modified.


C.    The Administrative Agent and the Lenders are willing to extend and amend
the Credit Agreement upon the terms and conditions set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1            Definitions.  All capitalized terms used in this Amendment, which
are not otherwise defined, shall have the meanings given to those terms in the
Credit Agreement.
 
2            Amendments to Credit Agreement.


2.1            The column headings entitled “ABR Margin” and “Eurodollar Margin”
in the pricing grid set forth in subparagraph (a) of the definition of
“Applicable Rate” set forth in Section 1.01 of the Credit Agreement are changed
to “ABR Spread” and “Eurodollar Spread”, respectively.


2.2            The definition of “Banking Services” set forth in Section 1.01 of
the Credit Agreement is amended to read as follows:


“Banking Services” means each and any of the following bank services provided to
any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

--------------------------------------------------------------------------------

2.3            The definition of  “EBITDA” set forth in Section 1.01 of the
Credit Agreement is amended to read as follows:


“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) extraordinary or non-recurring non-cash expenses,
charges or losses, and (v) non-cash equity based compensation, minus (b) without
duplication and to the extent included in Net Income, (i) all amounts
attributable to any reappraisal, revaluation or write-up of assets, and (ii) any
extraordinary or non-recurring gains or income and any non-cash items of income
for such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.


2.4            The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is amended to read as follows:


“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter for the most recently ended four quarters, of (a) EBITDA minus
cash taxes, unfunded capital expenditures, dividends and distributions, and
capitalized software costs, to (b) scheduled principal payments on Indebtedness
actually made during such period plus interest expense, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.


2.5            The definition of “Revolving Loan Maturity Date” set forth in
Section 1.01 of the Credit Agreement is amended to read as follows:


“Revolving Loan Maturity Date” means June 6, 2017 or any earlier date on which
the Revolving Commitments are reduced to zero or otherwise terminated pursuant
to the terms hereof.


2.6            The definition of “Secured Obligations” set forth in Section 1.01
of the Credit Agreement is amended to read as follows:


“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations, (ii) Existing L/C Obligations owing to one or more
Lenders, and (iii) Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided that at or prior to the time that any
transaction relating to an Existing L/C Obligation or Swap Obligation is
executed, the Lender party thereto (other than Chase) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents; provided further that the definition of
“Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.


2.7            The definition of “Swap Obligations” set forth in Section 1.01 of
the Credit Agreement is amended to read as follows:

--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, (b)
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act, and (c) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.


2.8            The following additional defined terms are added to Section 1.01
of the Credit Agreement in alphabetical order:


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


"Excluded Swap Obligation" means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Guarantor or the grant of such security interest becomes
or would become effective with respect to such Swap Obligation or (b) in the
case of a Swap Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Guarantor is a "financial entity," as defined in Section 2(h)(7)(C)(i)
the Commodity Exchange Act (or any successor provision thereto), at the time
the  Guarantee of such Loan Guarantor becomes or would become effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.


2.9            Section 5.01(f) of the Credit Agreement is amended to read as
follows:


(f)  as soon as available but in any event within 15 days of the end of each
calendar month, and at such other times as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, an account receivable aging
report and inventory listing, and any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request;

--------------------------------------------------------------------------------

2.10         Section 5.06 of the Credit Agreement is amended by adding the
following sentence at the end thereof:


The Administrative Agent shall have the right to conduct or to have its
representatives conduct, at Borrower’s expense, one or more field examinations
of Borrower’s accounts receivable and inventory at a time or times to be
scheduled by the Administrative Agent, provided that no more than two field
examinations may be conducted during any twelve-month period unless an Event of
Default shall have occurred and be continuing.


2.11         Section 5.08 of the Credit Agreement is amended to read as follows:


Use of Proceeds and Letters of Credit.  The proceeds of the Loans will be used
only for general corporate purposes and Permitted Acquisitions.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, to finance an
acquisition other than a Permitted Acquisition or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  Letters of Credit will be issued only for general corporate purposes.


2.12         Section 6.13 of the Credit Agreement is amended to read as follows:


Fixed Charge Coverage Ratio.  At the end of any fiscal quarter in which
Borrower’s consolidated total Indebtedness is $5,000,000 or greater, the
Borrower will not permit the Fixed Charge Coverage Ratio, determined for the
period of four consecutive fiscal quarters ending at the end of such fiscal
quarter, to be less than 1.25 to 1.0.


2.13         The following sentence is added to the end of Section 10.01 of the
Credit Agreement:


Notwithstanding the foregoing, amounts received from any Loan Guarantor that is
not a Qualified ECP Guarantor shall not be applied to Guaranteed Obligations
that are Excluded Swap Obligations.

--------------------------------------------------------------------------------

2.14         The following new Section 10.13 is added to the Credit Agreement
immediately after Section 10.12:


SECTION 10.13  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Guarantor to honor all of its obligations under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Article X for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Article
X or otherwise under this Agreement voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Article X shall
remain in full force and effect until the Guaranteed Obligations are
indefeasibly paid in full.  Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a "keepwell, support, or other agreement" for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.  As used herein, “Qualified ECP Guarantor" means, in respect of any Swap
Obligation, each Loan Guarantor that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes or would become effective with respect to such Swap Obligation or such
other person as constitutes an "eligible contract participant" under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an "eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


2.15         All references in the Credit Agreement to the Term Loan, which has
been paid in full, are deleted.


2.16         Schedules 3.05, 3.14, 3.15, 3.18, 6.01 and 6.02 to the Credit
Agreement are hereby replaced by the amended and restated Schedules 3.05, 3.14,
3.15, 3.18, 6.01 and 6.02  attached to this Amendment.


2.17         Exhibits A, B, D and E to the Pledge and Security Agreement, are
hereby replaced by the amended and restated Exhibits A, B, D and E attached to
this Amendment.


3            Representations and Warranties.  The Borrower represents and
warrants to the Lenders that the following statements are true, correct and
complete:


3.1            Each of the representations and warranties made by the Loan
Parties in the Credit Agreement is true and correct on and as of the date of
this Amendment.


3.2            No Default or Event of Default has occurred and is continuing.


3.3            This Amendment has been duly and validly authorized, executed and
delivered by the Borrower.


3.4            This Amendment constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior oral and
written communications, memoranda, proposals, negotiations, discussions, term
sheets and commitments with respect to the subject matter hereof, except as
expressly provided herein, no other changes or modifications to the Credit
Agreement are intended or implied by this Amendment and in all other respects
the Credit Agreement is hereby specifically ratified, restated and confirmed as
of the date of this Amendment.  To the extent that any provision of the Credit
Agreement conflicts with a provision of this Amendment, the provision of this
Amendment shall control.


4            Conditions to Effectiveness of Amendment.  This Amendment shall
become effective only when and if each of the following conditions is satisfied:


4.1            The Administrative Agent shall have received a counterpart of
this Amendment duly executed and delivered by the Borrower, the Loan Guarantors,
the Administrative Agent, and the Lenders.

--------------------------------------------------------------------------------

4.2            The Lenders and the Administrative Agent shall have received
payment of all fees required to be paid by the Borrower under the terms of the
Credit Agreement or any separate fee letter.


4.3            The Administrative Agent shall have received a certificate of
each Loan Party executed by its Secretary or Assistant Secretary, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents to which it is a party, (B) identify by name and title and
bear the signatures of the Financial Officers and any other officers of such
Loan Party authorized to sign this Amendment and the other Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by laws or operating, management
or partnership agreement or, in the alternative, contain an appropriate
certification that there have been no amendments to such Loan Party’s
organizational documents since copies thereof were last furnished to the
Administrative Agent, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.


4.4            The Administrative Agent shall have received the results of
recent lien searches in the jurisdictions where each of the Loan Parties is
organized, and such searches shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 of the Credit Agreement.


4.5            The Borrower shall have delivered or caused to be delivered (a) a
duly executed Patent Security Agreement, Trademark Security Agreement and
Copyright Security Agreement with respect to any patent, trademark or copyright
maintained by any Loan Party in which the Administrative Agent does not have a
first priority perfected security interest for the benefit of the Lenders, (b) a
Collateral Access Agreement signed by the owner of any warehouse of leased
facility in which Collateral is located if a signed Collateral Access Agreement
for such location is not currently in effect, (c) a deposit account control
agreement signed by each depositary institution holding a deposit account
maintained by any of the Loan Parties if a signed deposit account control
agreement is not currently in effect, and (d) such other documents as the
Administrative Agent may reasonably request in order to perfect (or maintain the
perfection of) its first priority security interest in the Collateral for the
benefit of the Lenders.


4.6            The Borrower shall have paid all invoices presented to the
Borrower for expense reimbursements due to the Administrative Agent or any
Lender pursuant to Section 9.03 of the Credit Agreement in connection with the
preparation and negotiation of this Amendment.


5            Confirmation.  Borrower and Loan Guarantors hereby agree that (a)
all obligations secured by the Collateral Documents shall continue to be secured
thereby and all security interests and liens created by the Collateral Documents
remain in effect and (b) the obligations guaranteed of the Loan Guarantors under
the Loan Guaranty shall continue to be guaranteed thereby and the Loan Guaranty
remains in effect.


6            Further Assurances.  At Borrower’s sole cost and expense, Borrower
and Loan Guarantors agree to execute and deliver to the Administrative Agent any
and all agreements and other documentation and to take any and all actions
reasonably requested by the Administrative Agent at any time to assure the
perfection, protection, and enforcement of Lenders’ rights under the Loan
Documents as amended hereby.

--------------------------------------------------------------------------------

7            Reaffirmation.  Except as modified hereby, all of the terms,
covenants, and conditions of the Loan Documents are ratified, reaffirmed, and
confirmed and shall continue in full force and effect.  Should any term or
provision of the Loan Documents conflict with the terms or provisions contained
in this Amendment, the terms and provisions of this Amendment  shall be
controlling.


8            Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this Amendment by facsimile transmission or scanned and
electronically mailed shall be effective as delivery of a manually executed
counterpart.


[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be duly
executed as of the day and year first above written.
 
 
PAR TECHNOLOGY CORPORATION
 
 
 
 
By:

 
 
Name:  Ronald J. Casciano
 
 
Title:    President and CEO
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and as Lender
 
 
 
 
By:

 
 
Name:  Jean M. Lamardo
 
 
Title:    Underwriter III
 
 
 
 
NBT BANK, N.A., as Lender
 
 
 
 
By:

 
 
Name:
 
 
Title:

 

--------------------------------------------------------------------------------

The following Persons, in their capacities as Loan Guarantors under the Credit
Agreement, hereby consent to the foregoing Amendment No. 3.
 
 
PARTECH, INC.
 
 
 
 
 
 
By:
 
 
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 
 
 
 
 
 
PAR SPRINGER-MILLER SYSTEMS, INC.
 
 
 
 
 
 
By:
 
 
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 
 
 
 
 
 
PAR GOVERNMENT SYSTEMS
 
 
CORPORATION
 
 
 
 
 
 
By:
 
 
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 
 
 
 
 
 
ROME RESEARCH CORPORATION
 
 
 
 
 
 
By:
 
 
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 
 
 
 
 
 
PAR-SIVA CORPORATION
 
 
 
 
 
 
By:
 
 
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 
 
 
 
 
AUSABLE SOLUTIONS, INC.
   
By:
  
Name:  Ronald J. Casciano
 
 
Title:    Treasurer
 
 
 
 
 
SPRINGER-MILLER INTERNATIONAL, LLC
   
By:
 
 
Name:  Ronald J. Casciano
 
 
 
Title:    Treasurer
 

--------------------------------------------------------------------------------

Amended Schedules 3.05, 3.14, 3.15, 3.18, 6.01 and 6.02 to the Credit Agreement


See Attached

--------------------------------------------------------------------------------

Amended Exhibits A, B, D and E to the Pledge and Security Agreement


See Attached
 
 

--------------------------------------------------------------------------------